DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
Claim 6, line 10, should read “a 
Claim 6, line 17, should read “
Claim 6, line 20, should read “the adjustable timers”.
Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For example-


Regarding claim 6, the language “timing a cycle wherein said electrical control means enables a full output adjustment by adding said standard variable frequency (VFD) combined with adjustable timers whereby a vibratory stroke has an automatic capability of a momentary pulsing” is nonsensical and thus indefinite.  Further, it is unclear how one would determine the boundaries of this claim limitation.
Claim 7 recites the limitation "said biomass particles" (ln. 5).  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "said variable speed AC motors", “said AC Motors” and “said plurality of alternating current motors”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "weights".  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 8 introduces “a variable speed motor controller”, but a “programmable controller” has already been introduced in base claim 7 preforming the same function thus the scope of the claim elements is unclear.
Claim 10 recites the limitation "said drive springs".  There is improper antecedent basis for this limitation in the claim as Applicant has already defined multiple types of drive springs.
In claim 10, the language “the step of selecting a defined stroke angle of said vibration drive isolation assembly has a defined stroke angle” is non-sensical and thus indefinite.
Claim 11 recites the limitation "said drive springs".  There is improper antecedent basis for this limitation in the claim.

In claim 12, Applicant is introducing vibration elements that have already been introduced in base claim 7, thus making the scope of the claims unclear.
Claim 13 recites the limitation "said variable speed motor controller ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said variable speed motor controller ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said plurality of alternating current motors".  There is improper antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said AC motors".  There is improper antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said steel coil drive springs".  There is improper antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said plurality of alternating current motors".  There is improper antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear what range is being defined by the limitation “to drive harder under loaded conditions” as load is an undefined variable.
Regarding claim 20, it is unclear what range is being defined by the limitation “as compared to a conventional reciprocating motion that moves forward slowly and then accelerates rapidly on its return stroke” as it is unclear what range is regarded as conventional.
Claim 20 recites the limitation "its".  There is improper antecedent basis for this limitation in the claim.

Applicant must carefully review each and every limitation of each and every claim to ensure proper compliance as a multitude of indefinite issues have again been found throughout the claims.   That is, similarly issues have been repeatedly identified in the parent application and Applicant has not taken positive steps to firmly resolve these issues, e.g., as demonstrated above Applicant has inconsistently referred to the motor, spring and controller elements throughout the claims and, moreover, has used undefined variables that make the scope of the claims unclear.  This is crucial as without clearly defining the claims it is difficult to adhere to compact prosecution and to provide a thorough and accurate search and examination of the claims.  


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 24, 2022